Citation Nr: 1015215	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).

In February 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

In September 2009, the Board remanded the Veteran's claim for 
further development, specifically to obtain all VA treatment 
records pertaining to the Veteran's left hand disability, and 
if any additional treatment records are located, to obtain a 
supplemental medical opinion considering these records.  The 
RO obtained additional VA treatment records; however, these 
records made no reference to the Veteran's left hand 
disability.  Accordingly, the RO issued a January 2010 
supplemental statement of the case and returned the case to 
the Board for appellate review.  The Board finds that the RO 
has substantially complied with the Board's September 2009 
remand.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999)


FINDING OF FACT

1.  The Veteran sustained an injury to his left hand during 
active military service.

2.  The Veteran's current contracture and flexion deformity 
of the left 4th and fingers is etiologically related to his 
in-service injury.




CONCLUSION OF LAW

A contracture and flexion deformity of the left 4th and 5th 
fingers was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's September 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's August 
2008 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA examination to determine the etiology of any left hand 
disability found.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran claims that he has a current left hand disability 
which was incurred during his active military service.  
Specifically, he claims that he sustained a crushing injury 
when his hands were caught in the belts and pulleys of a 
machine during his tour of duty in Vietnam.  In support of 
his claim, the Veteran submitted a statement of a fellow 
service member, T.L.F., a former Navy Corpsman, who rendered 
first aid treatment to the Veteran for his injury.  He also 
submitted a copy of a letter he wrote to his parents in 
service describing the circumstances of the claimed inservice 
injury to his hands.  Furthermore, the Veteran's brother 
submitted a statement wherein he reported that he had visited 
the Veteran while on R&R in Vietnam and noticed the Veteran's 
injuries to his hand.   As the Veteran aged his condition 
worsened.  The Veteran's brother reported no post service 
left hand injuries.  

The Veteran's service treatment records are silent as to any 
complaints of or treatments for a left hand injury.  His 
September 1968 separation examination report noted normal 
upper extremities.  The examination report noted a scar from 
operations in the right lower quadrant, a scar of 1/4 inch in 
length in the right lower leg, and a vaccination scar in the 
upper left arm, but did not mention any scars on hands.

Physical examination reports, dated in August 1969 and August 
1970, performed for purposes of the Veteran's inactive duty 
service, noted normal upper extremities and did not mention 
any scars on the hands.

In April 2009, the Veteran was afforded a VA examination.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported that he sustained a deep laceration injury 
with tendon damage to his left hand while attempting to 
rescue a fellow service member by holding the engine belts of 
a machine.  He reported that the laceration was sutured, his 
4th and 5th fingers were in a cast for about 6 weeks, and 
splints were applied to his index and middle fingers.  The 
Veteran complained that he could not straighten the 4th and 
5th fingers of the left hand.  An x-ray testing of the hands 
revealed old healed fracture of distal portion of the right 
5th metacarpal with good alignment.  Physical examination 
revealed that there was flexion of the proximal 
interphalangeal joint of the left 4th and 5th fingers with 
subluxation of the proximal interphalangeal joint of the left 
5th finger.  No current fracture was seen.  The diagnosis was 
contracture and flexion deformity of the 4th and 5th fingers 
of the left hand.  The examiner opined that the Veteran's 
left hand disability was not caused by or a result of any 
left hand injury in service.  In support of this conclusion, 
the examiner noted that there was no evidence of any left 
hand injury in service.

Subsequent VA treatment records do not reflect any treatments 
for a left hand disability.

Based upon a complete review of the record, the Board 
concludes that the evidence for and the evidence against the 
Veteran's claim are in relative equipoise.  There is a 
currently diagnosed left hand disability.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

Notwithstanding the lack of notation in the Veteran's service 
treatment records, the Board finds the Veteran's testimony 
and reports of an in-service injury to the left hand to be 
credible.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Furthermore, the 
Veteran has submitted several lay statements from family and 
friends attesting to his reported in-service injury and 
problems with his hand upon his return from Vietnam.  The 
Board also finds it significant that the Veteran reported the 
injury to his parents in a letter during service.  

The Board also finds that the statements of the Veteran and 
brother are sufficient to establish a continuity of 
symptomatology since his initial in-service injury.  

In reaching his conclusion, the Board observes that the only 
medical evidence of record which addresses the etiology of 
the Veteran's left hand disability is the April 2009 VA 
examination report which stated that the Veteran's left hand 
disability was not caused by or a result of any left hand 
injury in service.  The examiner's rationale for this opinion 
was the lack of any reference to a left hand injury in the 
Veteran's service treatment records.  However, as indicated 
above, the Board has found the Veteran's reports of an in-
service injury to be credible.  Accordingly, the rationale 
provided by the VA examination appears to be flawed. 

The Board having considered the benefit of the doubt doctrine 
concludes that the evidence for, and the evidence against, 
the Veteran's claim for service connection for a left hand 
injury appear to be in relative equipoise.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a left hand disability, 
specifically a contracture and flexion deformity of the 4th 
and 5th fingers of the left hand, is warranted.


ORDER

Service connection for a contracture and flexion deformity of 
the 4th and 5th fingers of the left hand is granted, subject 
to the laws and regulations pertaining to the award of VA 
benefits.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


